Citation Nr: 1023376	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-38 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right thigh 
disability.

2.  Entitlement to service connection for a left thigh 
disability.

3.  Entitlement to service connection for a low back 
disability, claimed as due to service-connected knee 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in December 2007, a statement of the case was 
issued in November 2008, and a substantive appeal was 
received in December 2008.  The Veteran testified at a Board 
hearing in August 2009.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.


FINDING OF FACT

At the August 7, 2009 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issues of entitlement to service 
connection for right and left thigh disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for right and left thigh disabilities.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing. Withdrawal may be made by the appellant or by his 
authorized representative.  See 38 C.F.R. § 20.204.

At the August 2009 hearing before the Board, the Veteran 
withdrew his appeal as to the issues of entitlement to 
service connection for right and left thigh disabilities. 
Accordingly the Board does not have jurisdiction to review 
the appeal as to these matters, and the issues are dismissed.


ORDER

Service connection for a right thigh disability is dismissed.

Service connection for a left thigh disability is dismissed.


REMAND

The Veteran asserts he has a low back disability due to or 
aggravated by his service-connected knee disabilities.  See, 
August 2009 hearing testimony.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the report of the July 2007 VA examination provides a 
diagnosis of chronic strain, low back.  Thus, there is no 
disputing he has a low back disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).  Consequently, 
the determinative issue is whether it is attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran asserts 
his low back disability is due to or aggravated by his 
service-connected right and left knee disabilities.  Service 
connection is in effect for status post repair, right knee 
with traumatic arthritis and status post repair, left knee 
with traumatic arthritis.  The November 2007 VA examination 
report reflects the examiner's opinion that it is not at 
least as likely as not that the Veteran's current back 
symptoms are caused by or related to the osteoarthritis in 
his knees.  While the VA examiner expressed a negative 
opinion as to a causal relationship between the Veteran's low 
back disability and his service-connected knee disabilities, 
he did not address the likelihood the Veteran's low back 
disability was aggravated by his service-connected knee 
disorders.  Therefore, a remand for an opinion is necessary 
prior to deciding the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  If possible, have the VA examiner that 
conducted the November 2007 VA examination 
submit a supplemental opinion as to whether 
the Veteran's low back disability has 
undergone a permanent increase in severity 
due to the Veteran's service-connected right 
and left knee disabilities, and if so, what 
measurable degree of low back disability is 
due to his service-connected right and left 
knee disabilities.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report.  

If the November 2007 VA examiner is 
unavailable, schedule the Veteran for 
another VA examination to assess the 
nature and etiology of his low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to the following:

a)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that low back disability is proximately 
due to the Veteran's service-connected 
left and/or right knee disabilities?

b)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that low back disability has undergone a 
permanent increase in severity due to the 
Veteran's left and/or right knee 
disabilities, and if so, what measurable 
degree of low back disability is due to 
his service-connected left and/or right 
knee disabilities?

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  

2.  Then, readjudicate the claim in light of 
all additional evidence obtained.  If the 
claim is not granted in full, send him and 
his representative a supplemental statement 
of the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration of this 
claim.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


